The judgment of conviction was rendered in this case on October 19, 1921. The judgment on the motion to set aside the verdict was rendered November 2, 1921. The bill of exceptions is marked presented February 2, 1922. This is more than 90 days after rendition of judgment, and therefore the bill of exceptions, both as to the original case and on the motion for new trial, must be stricken. Wrenn v. Baker, 15 Ala. App. 434,73 So. 756.
There is no error in the record, and the judgment is affirmed.
Affirmed.